Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

 	Regarding Claim 1, Behera discloses method for performing Simple Storage Service (S3) seamless migration using index objects, the method being applied to a storage server (Behera: [0055] : “The VM retains its network identity and connections, ensuring a seamless migration process. The migration may also entail transferring the VM's active memory and precise execution state”), the method comprising:
in response to a request of migrating user data of a user of the storage server from a remote S3-compatible server into the storage server, during an index stage among multiple stages of the migration of the user data, utilizing an index-object-based S3 migration management module among multiple program modules running on a host device within the storage server to create and store multiple index objects into a storage device layer of the storage server to be respective representatives of multiple normal objects of the user data at the storage server, and migrate respective Access Control Lists (ACLs) of the multiple normal objects to the storage server to be respective ACLs of the multiple index objects (Behera: [0050-0055] : “since the counter index is opaque to the system of some embodiments, for access control lists (ACLs), the same 0 and 1, can represent allow and deny traffic, respectively. This is because the network manager (e.g., the NVP controller) understands what UUIDs correspond to what kind of entity they are. Thus, the network manager understands the counter indices for the different types of entities (e.g., logical port, port pairs, ACLs, etc.) &  The VM retains its network identity and connections, ensuring a seamless migration process. The migration may also entail transferring the VM's active memory and precise execution state”), and

Behera discloses the invention in general but fails to disclose for minimizing probability of any change of any normal object of the multiple normal objects affecting correctness of the migration of the user data, wherein the storage server comprises the host device and the storage device layer, the storage device layer comprises at least one storage device that is coupled to the host device, the host device is arranged to control operations of the storage server, and said at least one storage device is arranged to store information for the storage server; and during a data stage after the index stage among the multiple stages, utilizing the index-object-based S3 migration management module to trigger one or more migration agents to migrate respective object data of a set of normal objects among the multiple normal objects from the remote S3-compatible server into the storage device layer of the storage server as respective replacements of a set of index objects among the multiple index objects, for completing the migration of the user data; wherein under control of the index-object-based S3 migration management module, the storage server is configured to operate according at least one working flow for handling any other request; wherein among the at least one working flow for handling any other request, a working flow for handling one or more object-data-writing-related requests during the migration of the user data comprises: receiving an object-data-writing-related request among the one or more object-data-writing-related requests from the user; in response to the object-data-writing-related request, checking whether a bucket corresponding to the object-data-writing-related request among at least one bucket in the storage device layer is currently handled in the index stage, wherein the at least one bucket represents at least one container for objects; in response to the bucket being currently handled in the index stage, controlling the storage server to proxy the object-data-writing-related request to the remote S3-compatible server; checking whether the object-data-writing-related request succeeds without any error, to generate a checking result, wherein a response corresponding to the object-data-writing-related request is received from the remote S3-compatible server, and is utilized for determining the checking result; in response to the checking result representing that the object-data-writing-related request succeeds without any error, checking whether a target object of the object-data-writing-related request exists; and in response to existence of the target object, checking whether an ACL of the target object is migrated, for selectively performing at least one normal action according to the object-data-writing-related request, having no need to proxy the object-data-writing-related request to the remote S3-compatible server.
Therefore claim 1-11 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Roger Chen (Reg. No. 67,314) on 9/2/2022.

The application has been amended as follows: 
1.	(Original) A method for performing Simple Storage Service (S3) seamless migration using index objects, the method being applied to a storage server, the method comprising:
in response to a request of migrating user data of a user of the storage server from a remote S3-compatible server into the storage server, during an index stage among multiple stages of the migration of the user data, utilizing an index-object-based S3 migration management module among multiple program modules running on a host device within the storage server to create and store multiple index objects into a storage device layer of the storage server to be respective representatives of multiple normal objects of the user data at the storage server, and migrate respective Access Control Lists (ACLs) of the multiple normal objects to the storage server to be respective ACLs of the multiple index objects, for minimizing probability of any change of any normal object of the multiple normal objects affecting correctness of the migration of the user data, wherein the storage server comprises the host device and the storage device layer, the storage device layer comprises at least one storage device that is coupled to the host device, the host device is arranged to control operations of the storage server, and said at least one storage device is arranged to store information for the storage server; and
during a data stage after the index stage among the multiple stages, utilizing the index-object-based S3 migration management module to trigger one or more migration agents to migrate respective object data of a set of normal objects among the multiple normal objects from the remote S3-compatible server into the storage device layer of the storage server as respective replacements of a set of index objects among the multiple index objects, for completing the migration of the user data;
wherein under control of the index-object-based S3 migration management module, the storage server is configured to operate according at least one working flow for handling any other request;
wherein among the at least one working flow for handling any other request, a working flow for handling one or more object-data-writing-related requests during the migration of the user data comprises:
receiving an object-data-writing-related request among the one or more object-data-writing-related requests from the user;
in response to the object-data-writing-related request, checking whether a bucket corresponding to the object-data-writing-related request among at least one bucket in the storage device layer is currently handled in the index stage, wherein the at least one bucket represents at least one container for objects;
in response to the bucket being currently handled in the index stage, controlling the storage server to proxy the object-data-writing-related request to the remote S3-compatible server;
checking whether the object-data-writing-related request succeeds without any error, to generate a checking result, wherein a response corresponding to the object-data-writing-related request is received from the remote S3-compatible server, and is utilized for determining the checking result;
in response to the checking result representing that the object-data-writing-related request succeeds without any error, checking whether a target object of the object-data-writing-related request exists; and
in response to existence of the target object, checking whether an ACL of the target object is migrated, for selectively performing at least one normal action according to the object-data-writing-related request, having no need to proxy the object-data-writing-related request to the remote S3-compatible server.

2.	(Original) The method of claim 1, further comprising:
in response to the request of migrating the user data from the remote S3-compatible server into the storage server, during a set-up stage before the index stage among the multiple stages, utilizing the index-object-based S3 migration management module to perform pre-processing of the migration of the user data.

3.	(Original) The method of claim 2, wherein the pre-processing comprises switching at least one endpoint for accessing the user data from at least one cluster of the remote S3-compatible server to at least one cluster of the storage server.

4.	(Original) The method of claim 1, wherein the respective ACLs of the multiple normal objects are migrated to the storage server to be the respective ACLs of the multiple index objects, as if the multiple index objects are the multiple normal objects, for minimizing probability of any change of any normal object of the multiple normal objects affecting correctness of the migration of the user data.

5.	(Original) The method of claim 1, wherein the at least one normal action comprises:
controlling the storage server to selectively write object data carried by the object-data-writing-related request as object data of the target object according to whether an associated ACL check passes, wherein if the associated ACL check passes, the storage server writes the object data carried by the object-data-writing-related request as the object data of the target object, otherwise, the storage server prevents from writing the object data carried by the object-data-writing-related request as the object data of the target object.

6.	(Original) The method of claim 1, wherein controlling the storage server to proxy the object-data-writing-related request to the remote S3-compatible server further comprises:
controlling the storage server to proxy the object-data-writing-related request to the remote S3-compatible server, to make the remote S3-compatible server check an ACL of the target object, for generating the response corresponding to the object-data-writing-related request.

7.	(Original) The method of claim 1, wherein the object-data-writing-related request represents any of a Put-Object request, a Create-Multipart-Upload request, and a Complete-Multipart-Upload request.

8.	(Original) The method of claim 1, wherein at least one portion of the working flow for handling the one or more object-data-writing-related requests during the migration of the user data is executed multiple times; at least one step comprising at least one checking operation is executed multiple times to generate multiple checking results, respectively, to trigger execution of subsequent steps, respectively; and the working flow for handling the one or more object-data-writing-related requests during the migration of the user data further comprises:
in response to another checking result representing that the object-data-writing-related request does not succeed without any error, controlling the storage server to proxy an error response corresponding to the object-data-writing-related request to the user.

9.	(Currently amended) A host device, comprising:
a processing circuit comprising at least one processor and at least one memory, arranged to control the host device to perform index-object-based S3 migration management in a storage server, wherein the storage server comprises the host device and a storage device layer, the storage device layer comprises at least one storage device that is coupled to the host device, the host device is arranged to control operations of the storage server, and said at least one storage device is arranged to store information for the storage server, wherein:
in response to a request of migrating user data of a user of the storage server from a remote S3-compatible server into the storage server, during an index stage among multiple stages of the migration of the user data, an index-object-based S3 migration management module among multiple program modules running on the processing circuit creates and stores multiple index objects into the storage device layer to be respective representatives of multiple normal objects of the user data at the storage server, and migrates respective Access Control Lists (ACLs) of the multiple normal objects to the storage server to be respective ACLs of the multiple index objects, for minimizing probability of any change of any normal object of the multiple normal objects affecting correctness of the migration of the user data; and
during a data stage after the index stage among the multiple stages, the index-object-based S3 migration management module triggers one or more migration agents to migrate respective object data of a set of normal objects among the multiple normal objects from the remote S3-compatible server into the storage device layer of the storage server as respective replacements of a set of index objects among the multiple index objects, for completing the migration of the user data;
wherein under control of the index-object-based S3 migration management module, the storage server is configured to operate according at least one working flow for handling any other request;
wherein among the at least one working flow for handling any other request, a working flow for handling one or more object-data-writing-related requests during the migration of the user data comprises:
receiving an object-data-writing-related request among the one or more object-data-writing-related requests from the user;
in response to the object-data-writing-related request, checking whether a bucket corresponding to the object-data-writing-related request among at least one bucket in the storage device layer is currently handled in the index stage, wherein the at least one bucket represents at least one container for objects;
in response to the bucket being currently handled in the index stage, controlling the storage server to proxy the object-data-writing-related request to the remote S3-compatible server;
checking whether the object-data-writing-related request succeeds without any error, to generate a checking result, wherein a response corresponding to the object-data-writing-related request is received from the remote S3-compatible server, and is utilized for determining the checking result;
in response to the checking result representing that the object-data-writing-related request succeeds without any error, checking whether a target object of the object-data-writing-related request exists; and
in response to existence of the target object, checking whether an ACL of the target object is migrated, for selectively performing at least one normal action according to the object-data-writing-related request, having no need to proxy the object-data-writing-related request to the remote S3-compatible server.

10.	(Original) The host device of claim 9, further comprising:
a casing, arranged to install multiple components of the host device and said at least one storage device, wherein the multiple components of the host device comprise the processing circuit.

11.	(Currently amended) A storage server, equipped with at least one processor and at least one memory, comprising:
a host device, arranged to control operations of the storage server, the host device comprising:
a processing circuit comprising the at least one processor and the at least one memory, arranged to control the host device to perform index-object-based S3 migration management in the storage server; and
a storage device layer, comprising:
at least one storage device, coupled to the host device, arranged to store information for the storage server;
wherein:
in response to a request of migrating user data of a user of the storage server from a remote S3-compatible server into the storage server, during an index stage among multiple stages of the migration of the user data, an index-object-based S3 migration management module among multiple program modules running on the processing circuit creates and stores multiple index objects into the storage device layer to be respective representatives of multiple normal objects of the user data at the storage server, and migrates respective Access Control Lists (ACLs) of the multiple normal objects to the storage server to be respective ACLs of the multiple index objects, for minimizing probability of any change of any normal object of the multiple normal objects affecting correctness of the migration of the user data; and
during a data stage after the index stage among the multiple stages, the index-object-based S3 migration management module triggers one or more migration agents to migrate respective object data of a set of normal objects among the multiple normal objects from the remote S3-compatible server into the storage device layer of the storage server as respective replacements of a set of index objects among the multiple index objects, for completing the migration of the user data;
wherein under control of the index-object-based S3 migration management module, the storage server is configured to operate according at least one working flow for handling any other request;
wherein among the at least one working flow for handling any other request, a working flow for handling one or more object-data-writing-related requests during the migration of the user data comprises:
receiving an object-data-writing-related request among the one or more object-data-writing-related requests from the user;
in response to the object-data-writing-related request, checking whether a bucket corresponding to the object-data-writing-related request among at least one bucket in the storage device layer is currently handled in the index stage, wherein the at least one bucket represents at least one container for objects;
in response to the bucket being currently handled in the index stage, controlling the storage server to proxy the object-data-writing-related request to the remote S3-compatible server;
checking whether the object-data-writing-related request succeeds without any error, to generate a checking result, wherein a response corresponding to the object-data-writing-related request is received from the remote S3-compatible server, and is utilized for determining the checking result;
in response to the checking result representing that the object-data-writing-related request succeeds without any error, checking whether a target object of the object-data-writing-related request exists; and
in response to existence of the target object, checking whether an ACL of the target object is migrated, for selectively performing at least one normal action according to the object-data-writing-related request, having no need to proxy the object-data-writing-related request to the remote S3-compatible server.

Claims 1-11 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIBTE H BUKHARI/Examiner, Art Unit 2449